The opinion of the court was delivered by
Van Syckel, J.
The writ in this case is prosecuted to test the legality of an assessment for taxes laid upon, a large quantity of ice owned by the' prosecutor, a foreign corporation.
The ice was cut on water in the township of Andover, in the county of Sussex, and stored there, from whence it was to be taken, from time to time, and sold where the ice company found a market.
The principal office of the corporation is in the city of Philadelphia, and the ice is taken, from time to time, to Philadelphia and sold from the office there. It was cut in January and February and sold and shipped away in May and June and other warm months.
The prosecutor claims that the ice was in transit, and that the imposition of the state taxation is in contravention of that provision of the federal constitution which gives congress power to regulate commerce among the several states.
*87It is. settled that goods while being transported from state to state are not subject to state taxation. Case of State Freight Tax, 15 Wall. 232; Erie Railway Co. v. State, 2 Vroom 531; State v. Engle, Receiver, 5 Id. 425; State v. Cardigan, Collector, 10 Id. 35; Metropolitan Life Insurance Co. v. Newark, 33 Id. 74.
In all of these cases the property was brought from one state into another, and while temporarily in the latter state the attempt was made to levy the tax upon it there.
The ice assessed in this case was not in transit, and is therefore not within the exemption from state taxation.
It was cut in this state and in storage here, and was not in the course of transportation at the time the imposition was laid upon it.
All goods manufactured in this state with the intention of removing them to another state for the purpose of sale are in the same position. They would be taxable in the hands of residents here, and our own citizens cannot be discriminated against — they are entitled to equal protection with non-residents.
In Metropolitan Life Insurance Co. v. Newark, supra, the money sought to be taxed was deposited in a bank in this state as a convenient mode of transmitting it to its owner in New York, and was deemed to have no permanency here. The ice was the product of this state and constituted a portion of its wealth. The intention to remove it in the future did not sever it from the mass of manufactured goods and give it immunity from the public burdens which is denied to other domestic productions. It differs in no respect from dairy products or grain gathered from the fields and stored for the purpose of transportation and sale in foreign markets.
The assessment was legally laid, and should be affirmed, with costs. State v. Donnelly, Collector, 27 Vroom 449.